                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )   CASE NO: 1:21-CR-070
                                           )
ENOCH ELLER, JR.                           )

                                       ORDER

      Pending before the Court is the United States’ Motion for Leave of Absence,

wherein AUSA Christopher Howard requests, pursuant to Local Rule 83.9, that the

Court grant him leave of absence in this case from October 6, 2021 through October

8, 2021. Having considered the Motion, the United States’ Motion is GRANTED.

Counsel may be absent at the times requested. However, nothing shall prevent this

case from going forward. It is the affirmative obligation of counsel to provide a fitting

substitute.

       SO ORDERED this _____ day of September 2021.


                                         __________________________________
                                         HON. DUDLEY H. BOWEN, JR.
                                         JUDGE, U.S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
